DETAILED ACTION

This communication is in response to Application No. 16/543,871 filed on 8/19/2019.  The Remarks presented on 2/3/2021 is hereby acknowledged.  Claims 1-11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “means for receiving, means for building and storing, means for updating, means for storing, and means for responding”  is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. 

(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Michelsen et al. (hereinafter Michelsen)(US 2014/0223418) in view of Clemm et al. (hereinafter Clemm)(US 2012/0198346).
Regarding claims 1, 10, and 11, Michelsen teaches as follows:
a computer-based method for automatically detecting characteristics of a computer system that includes a plurality of different running computers (interpreted as application servers 115 and 120 in figure 1) connected by a digital communication network (service models 258 can be generated by virtualization engine 205 based on detected requests and responses exchanged between two or more software components or systems (such as applications 210 and 220).  Such request and response information can be captured, for instance, by agents (e.g., 254, 256) capable of monitoring a software component that is to be virtualized or that interacts with another software component to be virtualized, among other examples.  Data describing such requests and responses, as well as characteristics of the requests and responses, can be embodied, for example, in transaction data 252, see, paragraph [0030] and figure 2), comprising: 
receiving machine-readable information about the computers in the computer system (a performance monitor 235 can capture and generate performance data describing characteristics of multiple different software components, such as application 210 on application server 215 and application 220 on application server 225 communicating or transacting, for instance, over one or more networks (e.g., 125), such as the internet, a local private network, an enterprise network, among other examples, 
characteristics, processor usage, etc. Such service models may be limited, however, in the variety of performance characteristics that can be observed on the software components they are meant to model, see, paragraph [0031]);
building and storing a machine-readable model of the software and services in the computer network based on the received information  (the test can be performed utilizing a virtual service of the server component and the virtual service can model various performance characteristics of the server component, such as the response times of the server component, including varied response times corresponding to particular conditions or loads experienced by the server component, among other examples, see, paragraph [0027]);
updating the model, storing the updated model (each service model can include a single instance of traffic pattern 410.  As shown, traffic pattern 410 includes created field 411 (equivalent to applicant’s stored model), which stores date information identifying when the service model of that particular service was initially created.  Traffic pattern 410 also includes lastModified field 412 (equivalent to applicant’s updated model), which stores date information identifying the most recent time at which any of the information in the service model of the particular service was modified, see, paragraph [0066] and figure 4); and

Michelsen teaches of building the service model as presented above except for accessing both the stored model and the stored updated model.
Clemm teaches as follows:
the network management tool may be configured to dynamically update GUI object 800a such that changes in performance characteristic data over time corresponding to the network nodes of network path are displayed.  GUI object 800b is an updated version of GUI object 800a corresponding to performance characteristic data collected at a second time t1. GUI object 800b includes the same performance characteristic representation 810 of GUI object 800a as well as a new performance characteristic representation 812 corresponding to performance characteristic data collected at the second time t1, subsequent to time t0. Network management tool may be configured to collect performance characteristic data from the network nodes of network 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelsen with Clemm to include the well-known graphical user interface (GUI) as taught by Clemm in order to efficiently send a command to represent the changes in the characteristics of the network nodes. 
Regarding claim 2, Michelsen teaches as follows:
wherein the steps of storing a model and storing an updated model store both the models in a single meta-model (each service model can include a single instance of traffic pattern 410.  As shown, traffic pattern 410 includes created field 411 (equivalent to applicant’s stored model), which stores date information identifying when the service model of that particular service was initially created.  Traffic pattern 410 also includes lastModified field 412 (equivalent to applicant’s updated model), which stores date information identifying the most recent time at which any of the information in the service model of the particular service was modified, see, paragraph [0066] and figure 4).
Regarding claim 3, Clemm teaches as follows:
wherein the step of responding to the user commands responds to a difference command to show differences between the stored model and the updated model (GUI presenting a visualization of changes in characteristics of changes in characteristics of network nodes, see, paragraph [0049] and figure 8B).
Therefore it is rejected for similar reason as presented above.
Regarding claim 4, Clemm teaches as follows:

Therefore, it is inherent that storing a kind of change tags (timestamp) to indicate the recent changes in the network node.
Regarding claim 5, Michelsen in view of Clemm does not teach the filtered visual representation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelsen in view of Clemm to include the well-known filtering function in order to efficiently represent a visual display based on specific user request.
Regarding claim 6, Clemm teaches as follows:
the step of receiving further machine-readable information about the computers in the computer system reflecting changes in the computer system, and wherein the step of updating the model updates the model to reflect the changes in the computer system (see, paragraph [0049] and figure 8B).
Therefore it is rejected for similar reason as presented above.
Regarding claim 7, Clemm teaches as follows:
network management tool 180 is configured to superimpose performance characteristic representation 812 over performance characteristic representation 810 such that a network administrator can visualize changes or trends in the performance characteristic data over time (see, paragraph [0049])(visualizing trends is equivalent to applicant’s projection map).

Regarding claim 8, Clemm teaches as follows:
updating includes storing a different map (see, paragraph [0049] and figure 8B).
Regarding claim 9, Clemm teaches as follows:
updating includes storing a zoom map (the view of network statistics for a particular node may be displayed when a network administrator zooms in on a particular node in the topology view by selecting that node, see, paragraph [0004])
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Michelsen in view of Clemm to include the well-known zooming function in order to efficiently represent a visual display based on specific user request.

	Response to Arguments
Applicant’s arguments, see, page 3, filed 2/3/2021, with respect to the rejections of claims 1-11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Michelsen et al. (US 2014/0223418) and Clemm et al. (US 2012/0198346) as presented above.

In response to applicant's argument on 35 U.S.C. 112(b) rejection, the provided specification fails to disclose “means for” as the corresponding structure, material, or acts for the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  The “means for” can be broadly interpreted as software per se.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeong S Park whose telephone number is (571)270-1597.  The examiner can normally be reached on Monday through Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JEONG S PARK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
May 28, 2021